Citation Nr: 1513464	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction in evaluation of the residuals of prostate cancer from 100 percent to 0 percent was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service from June 1970 to March 1974.

This case comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

While the Veteran requested a hearing in response to the November 2011 rating decision proposing to reduce the evaluation of the residuals of prostate cancer, he later withdrew that request.  Thus, the Board will proceed with appellate review.

The October 2011 VA examination report reflects complaints of testicular discomfort and pain which the examiner noted was a residual or complication of the prostate cancer or treatment for the prostate cancer.  The examiner included the report of an August 2011 ultrasound of the scrotum showing a cyst on each testis.  Thus, the issue of entitlement to service connection for testicular cysts, as secondary to the service-connected residuals of prostate cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

At the time of the reduction in evaluation of the Veteran's residuals of prostate cancer from 100 percent to 0 percent, there was a showing of improvement in disability, evidenced by the cancer being in remission with an absence of voiding dysfunction or compensable renal dysfunction.






CONCLUSION OF LAW

The reduction in evaluation of the residuals of prostate cancer from 100 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements. Therefore, the notice provisions of the VCAA do not apply to this matter. 

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings. When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction. Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires. 38 C.F.R. § 3.105(e) . 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to zero percent for the Veteran's prostate cancer, status post radiation therapy, was properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in a rating decision of November 2011.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced. The RO also gave the Veteran 30 days to request a predetermination hearing.   As noted above, the Veteran requested such a hearing but later withdrew that request.

The RO took final action to reduce the disability rating in a March 2012 rating decision.  The RO informed the Veteran of this decision by letter that same month. The reduction was not made prior to 60 days from the notification of the denial. The notice and procedural protections of 3.105(e) were clearly met. 

The reduction in the rating was based on the pertinent evidence of record, including an October 2011 examination arranged by the RO.  A review of the examination report finds the report to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.

Finally, the Board acknowledges the statements from the Veteran, through his representative, that his last VA examination of genitourinary disorder is now over three years old, and that "it does not clearly represent the current disability picture.".  However, the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the Veteran did not submit additional evidence showing a change in his condition, nor did he allege that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim. Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his October 2011 VA examination.

Rating Reduction

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As discussed above, the due process requirements of 38 C.F.R. § 3.105(e) were fully met in this case with respect to the reduction in the rating for prostate cancer from 100 to zero percent.  A November 2011 rating decision proposed to reduce the rating for the prostate cancer from 100 to zero percent, and an accompanying letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  Thereafter, a March 2012 rating decision reduced the rating for the prostate cancer from 100 to zero percent, effective July 1, 2012.  

The analysis proceeds to whether the reduction was factually warranted.

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed. 38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced. 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). [The Board notes that the provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized. 38 C.F.R. § 3.344(c).] 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102  4.3.

The Veteran's prostate cancer residuals have been rated under 38 C.F.R. § 4.115b , Diagnostic Code 7528, as voiding dysfunction.  Under Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

At the time of the February 2011 rating decision that assigned the 100 percent rating for the Veteran's residuals of prostate cancer, the evidence of record showed that he had an active malignant neoplasm of the genitourinary system and radiation therapy was planned.

In the March 2012 rating decision, the RO reduced the rating for the residuals of prostate cancer based in large part on an October 2011 VA examination that found that the Veteran's radiation therapy ended on July 15, 2010, that his cancer was in remission, and he did not have a voiding dysfunction or a history of urinary tract or kidney infections.  VA medical records from July 2011 to March 2012 showed that the Veteran did not have any bladder disturbances.  The July 2011 record showed that the Veteran reported a normal urinary frequency and denied incontinence, dysuria, urgency, nocturia, and hematuria.  

As noted above, the residuals of malignant neoplasms such as the Veteran's prostate cancer are to be rated on residuals as voiding or renal dysfunction.  

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  

For a rating based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a (2014).  

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a (2014).  

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a (2014).  

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2014).  

The evidence of record at the time of the reduction showed that the Veteran did not have a voiding dysfunction.  There was no evidence of urine leakage, frequency, or obstructed voiding.

The evidence of record at the time of the reduction showed no evidence of albumin.  However, the Veteran did have hypertension.  Under Diagnostic Code 7101 for hypertension and isolated systolic hypertension, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 (2014).  While VA medical records show that the Veteran required continuous medication for control of his hypertension, they do not show that he had diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.  Thus, as the Veteran's hypertension was not at least 10 percent disabling under Diagnostic Code 7101, a compensable 30 percent rating for renal function is not warranted.

While the Veteran reported having erectile dysfunction, service connection for that disability already has been granted and a separate rating assigned.  With respect to the testicular cysts, as noted in the Introduction, that issue is being referred to the AOJ for adjudication.

Given the above, the Board finds that at the time of the reduction in evaluation of the residuals of prostate cancer from 100 percent to 0 percent, there was a showing of improvement in disability, evidenced by the cancer being in remission (and cessation of therapy for over four years) with an absence of voiding dysfunction or compensable renal dysfunction.  The reduction in evaluation of the residuals of prostate cancer from 100 percent to 0 percent was proper.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the reduction in evaluation of the residuals of prostate cancer from 100 percent to 0 percent was proper, the appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


